DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The 4th line of the claim appears to be missing words.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the restricting member that is bent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the upstream end portion."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2016/0264372 (“Yamamoto”) in view of Chiba et al. US 2017/0050450 (“Chiba”).
 	Yamamoto teaches a recording apparatus comprising: 
 	a printing unit (24); 
 	an output unit (including 62) that outputs the recording medium on which the recording was performed by the recording head; 
 	an output tray (65) that receives, from below, the recording medium output from the output unit in an output direction; 
 	a pressing member (66) that is configured to be displaced in an up-down direction and that presses the recording medium toward the output tray by displacement of the pressing member from an upper side to a lower side with respect to the recording medium output from the output unit; and 
 	a restricting member (67), which is capable of being flexed, configured to contact, from above, an upstream end portion in the output direction of the recording medium pressed by the pressing member, the restricting member including a contact position (see Figures 7-9) with respect to the upstream end portion being configured to rotate, wherein the restricting member restricts deformation of the upstream end portion in the output direction of the recording medium pressed by the pressing member at the contact position, and 
 	the pressing member is displaced upward in a state in which the restricting member restricts the deformation of the upstream end portion (see Figures 7-9).  
. 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta US 9,162,840 (“Ohta”) in view of Chiba et al. US 2017/0050450 (“Chiba”).
 	Regarding claims 1 and 5, Ohta teaches a recording apparatus comprising: 
	an output unit (48) that outputs the recording medium on which the recording was performed; 
 	an output tray (35) that receives, from below, the recording medium output from the output unit in an output direction; 
 	a pressing member (100) that is configured to be displaced in an up-down direction and that presses the recording medium toward the output tray by displacement of the pressing member from an upper side to a lower side with respect to the recording medium output from the output unit; and 

 	the pressing member is displaced upward in a state in which the restricting member restricts the deformation of the upstream end portion (see at least Figure 8).  
 	Ohta does not teach using a recording head as claimed. Chiba teaches a recording head (14) that performs recording by ejecting liquid on a recording medium.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the output configuration together with the recording head configuration that performs recording by ejecting fluid on a recording medium to print an image on a sheet. Both are well known in the art and continue to perform as expected when combined together.
 	Regarding claim 2, Ohta disclosed during the displacement of a pressing member from the upper side to the lower side, end portions of the pressing member are lower than a center portion of the pressing member in a width direction intersecting with the output direction, the pressing member contacts from above the recording medium being output from the output unit, and hence the pressing member is configured to form a curved shape protruding upward in a view in the output direction at the recording medium (Figures 6 and 9A).  
 	Regarding claim 3, Ohta disclosed the pressing member is configured to press the upstream end portion of the recording medium toward the output tray by 
 	Regarding claims 6 and 7, Chiba teaches a lifting/lowering mechanism of the output tray, wherein the lifting/lowering mechanism is configured to adjust a position of the output tray (Figure 4A, 4B).  Furthermore, a casing portion (11, 12, Figure 1) houses the recording head, wherein the output tray and the lifting/lowering mechanism are housed in the casing portion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Chiba to use a lifting/lowering mechanism within the casing to make room for additional sheets.  
 	Regarding claim 8, Ohta disclosed the output tray has a rib (170) that is provided at a center portion of the output tray in a width direction intersecting with the output direction and that extends along the output direction, and the pressing member is configured to press the recording medium toward the output tray at both sides of the rib in the width direction, the both sides being configured to be displaced to a position lower than a top portion of the rib (see Figure 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658